        Case 1:17-cv-00865-NONE-JLT Document 88 Filed 11/05/20 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF CALIFORNIA


 RICHARD GARCIA,                                     Case No. 1:17-cv-00865-NONE-JLT (PC)

                       Plaintiff,                    ORDER & WRIT OF HABEAS CORPUS
                                                     AD TESTIFICANDUM FOR REMOTE
 v.                                                  APPEARANCE OF RICHARD GARCIA,
                                                     No. 24233

 R. PEREZ, et al.,                                   DATE: DECEMBER 17, 2020
                                                     TIME: 1:00 P.M.
                       Defendants.


        Richard Garcia, #24233, a necessary participant in a settlement conference on DECEMBER 17,
2020, is confined at Saguaro Correctional Center, in Eloy, Arizona, in the custody of the warden. To
secure the inmate’s attendance, it is necessary that a Writ of Habeas Corpus ad Testificandum issue
commanding the custodian of the prison to produce the inmate before Magistrate Judge Erica P.
Grosjean, U.S. District Court, Eastern District of California, by telephonic conference on DECEMBER
17, 2020, at 1:00 P.M.

                            ACCORDINGLY, THE COURT ORDERS:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court, commanding
the warden to produce the inmate named above, by telephonic conference, to participate in a settlement
conference before Magistrate Judge Erica P. Grosjean on the date and time above, until completion of
the conference or as ordered by the court. Telephonic-conference connection information will be
supplied via email.
        2. The Clerk of the Court is directed to serve a copy of this order via email or facsimile (808-
837-8026) on Contract Coordinator, Mainland Branch, Hawaii Dept. of Public Safety.
        3. If prison officials have questions or difficulties concerning the telephonic conference, they
shall contact Michelle Rooney, Courtroom Deputy, at mrooney@caed.uscourts.gov.
        4. The custodian is ordered to notify the court of any change in custody of this inmate and to
provide the new custodian with a copy of this writ.

                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of Saguaro Correctional Center

       WE COMMAND you to produce the inmate named above on the date and time above, by
telephonic conference, until completion of the proceedings or as ordered by the court.

       FURTHER, you are ordered to notify the court of any change in
custody of the inmate and to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

      Dated:   November 5, 2020                          /s/ Jennifer L. Thurston
                                                  UNITED STATES MAGISTRATE JUDGE
